Jackson, Justice.
This was an effort to remove a cause to the United States court from the superior court of the county of Lumpkin. Pinal judgment had been obtained in that court, the state court, and its process was proceeding to collect the amount of the judgment rendered, when it was met by an affidavit of illegality. And the case arising on this affidavit to stay the final process of the state court is that which the defendant in execution seeks to remove to the federal court.
This is hardly an open question with us, and we hold that such a ease cannot be removed. In 59 Ga., 512, it is substantially decided. See also 16 Wallace, 190 and Wilber vs. Humphreys, U. S. C. C. R., Mo., July number Reporter, p. 68.
Judgment affirmed.